Filed 4/22/14 P. v. Levya CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040355
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1358777)

         v.

JAVIER JOEL LEVYA,

         Defendant and Appellant.


         Defendant Javier Joel Leyva was arrested after exiting a Target store where he was
observed putting electronics and other merchandise into a backpack. Leyva pleaded no
contest to second degree burglary (Pen. Code, §§ 459, 460, subd. (b))1 and admitted a
prior strike conviction (§§ 667, subds. (b)-(i), 1170.12). On October 9, 2013, the court
sentenced Leyva to 32 months in state prison, as called for by the plea agreement. As the
court explained, that sentence represented the lower prison term for second degree
burglary, doubled because of the prior strike conviction. The court awarded Leyva 119
days of actual credit and 118 days of conduct credit. The court also imposed a restitution
fine of $280 (§ 1202.4, subd. (b)(2)), a parole revocation restitution fine of $280 (§
1202.45), a court security fee of $40 (§ 1465.8), a criminal conviction assessment of $30
(Gov. Code, § 70373), and a criminal justice administration fee of $129.75 (id., §
29550.1).


         1
             Further unspecified statutory references are to the Penal Code.
       Leyva timely filed a notice of appeal based on the sentence or other matters
occurring after the plea. Appointed appellate counsel filed a brief under the authority of
People v. Wende (1979) 25 Cal. 3d 436, stating the case and the facts but raising no issues
and requesting that this court review the record for error independently. This court
notified Leyva of his right to file a supplemental brief, but Leyva did not do so.
       Having examined the entire record, we are satisfied that appointed counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p. 441.)
       Disposition
       The judgment is affirmed.



                                                              Premo, J.


       WE CONCUR:



              Rushing, P.J.



              Márquez, J.




                                             2